Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Election
Applicant's election with traverse of Group I, in the reply filed on 2/19/2019 is acknowledged. The traverse is based on the argument that there is no search burden to examine all the groups. It is not found persuasive for the reasons of records (see restriction requirement dated 3/21/2022). However, the withdrawn process claims will be rejoined if the product is found allowable.
Claims 2-6 drawn to nonelected invention, thus are withdrawn from further consideration pursuant to 37 CFR 1.142(b).
Claims 1 and 7-9 are presented for examination on the merits. 
Priority
This application is DIV of 15/758,442 (filed 3/8/2018) PAT 10493418 which is a 371 of PCT/CN2015/100076 (filed 12/31/2015) which claims foreign application CHINA 201510571244.X (filed 9/9/2015).

Withdrawal of Rejections:
In view of amended claims and applicant’s arguments, the rejections under 35 USC § 112(b) and 103(a) are hereby withdrawn.
The amendments to specification are accepted.
Maintenance of Rejections:
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Biological Deposits 
Claim 1 (together with all its dependent claims 7-9) is rejected under 35 U.S.C. 112(a) as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

SUGGESTION FOR DEPOSIT OF BIOLOGICAL MATERIAL
If a deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.

Response to Argument
Applicant’s arguments filed 11/10/2022 have been fully considered but they are not persuasive.
Applicant argued that a copy of the original deposit receipt and a certified English-language copy are provided.
It is the examiner’s position that the submitted documents establish the deposit is made under the terms of the Budapest Treaty. However, “an irrevocable statement” is missing: an affidavit or declaration by applicants, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.

New Rejections due to amendments:

Claim Rejections - 35 USC § 112 paragraph(b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 recites the limitation "repeatedly applying chitosan and calcium alginate layers" in line 2++.  There is insufficient antecedent basis for this limitation in claim 1 because the “repeatedly applying” in claim 1 directs to broth containing calcium alginate and chitosan not polymer layers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1 and 7-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of CN 103555612 (IDS) and Priya (J. Agric. Food Chem., 2011, 59:11828-11845). 
CN103555612 teaches a of Mycobacterium gilvum CP13 strain (abstract, claim 1) and Priya teaches method of microcapsulate bacteria for achieving enhanced survival (page 11838, title and abstract), comprising: (1) cultured bacteria/L. acidophilus in a bacteria culture liquid as bacterial broth (page 11839, right column, 3rd full paragraph++); and (2) encapsulated bacterial in the biocapsules using calcium alginate and chitosan (page 11840, left column, 1st full paragraph, line 3++), wherein the MRS culture liquid inherently comprised: beef extract, peptone, etc., at pH 7.0 (for claim 7) and chitosan is at concentration of 1 mg/ml (page 11840, left column, 1st full paragraph, line 2++) and the first chitosan (CHI, page 11840, left column, 1st full paragraph, line 2++) layer is coated with second layer of CMC layer (carboxymethyl cellulose, page 11840, left column, 1st full paragraph, line 2++), wherein he procedure of alternate polymer adsorption was continued until the desired number of layers was obtained (page 11840, left column, 1st full paragraph, line 11++, for claim 8, page 11839, Scheme 1).
Priya does not explicitly teaches the strain is Mycobacterium gilvum CP13, calcium alginate is also used to encapsulated the bacterial. However, Priya teaches alginate is a widely used encapsulating material that forms a gel in the presence of divalent cations (page 11838, right column, 1st full paragraph, line 6++) and the positive (CHI is protonated to coat negative charged bacteria, page 11840, left column, 1st full paragraph, line 4++) and negative (alginate form a gel in the presence of cations) charges on the polymer chains facilitating self-assembly of layers (page 11840, left column, 1st full paragraph, line 15++).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to encapsulate of Mycobacterium gilvum CP13 with a plurality of chitosan and calcium alginate layers. 
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because the cited reference teaches method of bacteria encapsulation for enhanced survival and Priya teaches optimal conditions (such as concentrations of polymers: chitosan and alginate) to encapsulate bacteria (page 11838, abstract, line 6++), the benefits of enhanced survival of bacteria using layer-by-layer approach and provide reasons to substitute CMC (polyanions) with another polyanions: alginate (page 11838, right column, 1st full paragraph, line 6++) for expected success of higher viability by layer-by-layer coating. In addition, it would have been obvious to one skilled in the art to substitute the bacteria strain as taught by Priya with Mycobacterium gilvum CP13 to achieve the same purpose of higher survival rate using the layer-by-layer encapsulation.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because the cited reference teaches encapsulation of bacteria and optimize encapsulation conditions, etc. are routine and known in the art. 

Conclusion
No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653